DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,23,25,28-30,32,35-37 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitations “a contact member for engaging with the sensor,” in line 6.  The recited limitations of the claim indicate the “a contact member “and “the sensor” are different members wherein the two cited members can engage and disengage. 
It is unclear as to how the contact member 756 is disclosed as for engaging with the sensor since, an amendment to the specification filed 07/06/2020 discloses “The switch 762 and the sensor projection 756 can function as a sensor for detecting disassembly” (see specification amendment 07/06/2020). 
In a further amendment to the specifications filed 06/01/2022 the “a contact member” is disclosed as member 756 thus, the “a sensor projection” and the “a contact member” are both denoted as member 756. As a result is it understood that the contact member is part of the claimed sensor and the contact member cannot engage with the sensor since the contact member is part of the whole of the sensor.  
From the amended disclosure of the specifications it is understood the switch 762 and the sensor projection 756 together form the claimed sensor member recited in the claim. 
Appropriate clarification is required as to what actually engages the sensor or what components consist to the sensor.

Claim 21 recites the limitations “wherein the sensor is comprised of the processor and the contact member,” in line 10.  It is not clear as to how the sensor is comprised of the processor and the contact member when the sensor in the prior limitations of the claim recite a contact member for engaging with the sensor and the sensor is actually the contact member and the switch 762.
Amendment to the specifications filed 06/01/2022 disclsoe “Connector 750 further includes a sensor projection (a contact member) 756. Sensor projection 756 is designed to depress a switch 762 on processor 760 when cartridge 700 is fully assembled. The switch 762 on processor 760 and the sensor projection 756 can function as a sensor for detecting disassembly. If the cartridge is disassembled, sensor projection 756 will disengage from processor 760.  It is not clear as to how the sensor is comprised of the processor when the processor is a different element. Appropriate clarification is required.
Similar issues regarding what members comprise the sensor and the processor exist in claims 21,23,25,28-30,32,35-37 and 39.  Appropriate clarification are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 28-30 and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kuhn (US 5,654,788).

Referring to claim 21.  Kuhn discloses an article containing assembly (Figure 8), comprising:
an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44);
a complementary member (1) being removably attached to the article containing member (44; Figure 8);
a sensor (63; Figure 7) for detecting whether the article containing member (44; Figure 8) is secured to the complementary member (1);

a contact member (53; Figure 7) for engaging with the sensor (63; Figure 7) when the article containing member (44; Figure 8) is secured (as in Figure 8) to the complementary member (1) and disengaging (as in Figure 7) with the sensor (63) when the article containing member (44) is not secured to the complementary member (1); and
a processor (69),
wherein the sensor (63) is comprised of the processor (69) and the contact member (53; Figure 7), and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) physically contacts the processor (contact member 53 is actuated to physically connect to the processor 69 via electrical lead 61, lead 61 is a physical portion of the processor 69; thus connecting to electrical lead 61 is a connection to the processor; see physical connection established by contact member 53 connecting to member 61; see Figure 7 and 8).

Referring to claims 22, 29 and 36.  Kuhn discloses an article containing assembly (Figure 8), comprising:
wherein the sensor (64) comprises a switch that breaks contact when a distance between the article containing member (44) and the complementary member (1) is more than a predetermined distance (when complementary member is separated from the containing member; such as in Figure 7).

Referring to claims 23, 30 and 37.  Kuhn discloses an article containing assembly (Figure 8), comprising:
wherein when the contact member (53) contacts the processor (69; initiates contacts via members 61), the processor (69) determines that the complementary member (1) is secured to the article containing member (44) and not detached (as shown in Figure 8).

Referring to claim 28.  Kuhn discloses an article containing assembly (Figure 8), comprising:
an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44);
a complementary member (1) being removably attached to the article containing member (44; Figure 8);
a sensor (63; Figure 7) for detecting whether the article containing member (44; Figure 8) is secured to the complementary member (1);

a contact member (exterior surface of 1; Figure 8) for engaging with the sensor (63 via member 53; Figure 8) when the article containing member (44; Figure 8) is secured (as in Figure 8) to the complementary member (1) and disengaging (as in Figure 7) with the sensor (63) when the article containing member (44) is not secured to the complementary member (1); and
a processor (69),
wherein the sensor (63; Figure 7) is provided in one of the article containing member and the complementary member (the sensor 63 in provided in article containing member 44; Figure 8) and the contact member (exterior surface of 1; Figure 8) is provided in the other of the article containing member and the complementary member (provided on the surface of complementary member),
wherein the sensor (63) is comprised of the processor and the contact member, and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) physically contacts the processor (contact member 53 is actuated to physically connect to the processor 69 via electrical lead 61, lead 61 is a physical portion of the processor 69; thus connecting to electrical lead 61 is a connection to the processor; see physical connection established by contact member 53 connecting to member 61; see Figure 7 and 8).

Referring to claim 35.  Kuhn discloses a complementary member (1; Figure 8) usable with an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44), the complementary member (1; Figure 8) comprising:
an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44);
a complementary member (1) being removably attached to the article containing member (44; Figure 8);
a sensor (63; Figure 7) for detecting whether the article containing member (44; Figure 8) is secured to the complementary member (1);

a contact member (53; Figure 7) for engaging with the sensor (63; Figure 7) when the article containing member (44; Figure 8) is secured (as in Figure 8) to the complementary member (1) and disengaging (as in Figure 7) with the sensor (63) when the article containing member (44) is not secured to the complementary member (1); and
a processor (69),
wherein the sensor (63) is comprised of the processor and the contact member, and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) physically contacts the processor (contact member 53 is actuated to physically connect to the processor 69 via electrical lead 61, lead 61 is a physical portion of the processor 69; thus connecting to electrical lead 61 is a connection to the processor; see physical connection established by contact member 53 connecting to member 61; see Figure 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 5,654,788) in view Huerga (US 2009/0294521 A1).

Referring to claims 25, 32 and 39.  Kuhn does not disclose the articles containing assembly comprising a memory for storing data.
Huerga discloses a medication container (400) comprising a memory strip (460; Figure 19) for storing data.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kuhn to include a memory for storing data as taught by Huerga because a memory for storing data would allow a cartridge to be programed with dosage information thus allowing the processor to retrieve the stored information on demand.

Response to Arguments

Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. See modified rejections incorporating all amended limitations cited above.
Pertaining to the current amendment the applicant the argues “The Kuhn patent fails to disclose or suggest at least a sensor comprised of a processor and a contact member, and when an article containing member is secured to a complementary member, the contact member contacts the processor.”  
In view of the Examiner the current amended limitations in view of Kuhn are rejected as wherein the sensor (63) is comprised of the processor and the contact member, and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) physically contacts the processor (69 via electrical lead 61; Figure 7).  It is suggested the Applicant incorporate addition structure to overcome the cited rejections and specifically recite as to what member components the sensor is comprised off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651